        Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


WILLIE SIMMONS,

                          Plaintiff,

vs.                                             Case No. 20-3096-SAC


SAM CLINE, et al.,

                          Defendants.


                                    O R D E R

      Plaintiff is an inmate at El Dorado Correctional Facility

(EDCF).       This matter is before the court for the purpose of

screening plaintiff’s amended complaint.             Doc. No. 7.     The court

applies the standards set out in the court’s first screening order.

Doc. No. 6, pp. 1-3.

I. Amended complaint

      Plaintiff    names    the    following    defendants   in    the   amended

complaint:      Sam Cline, Warden at EDCF; Douglas Burris, a KDOC

official      responsible    for     safekeeping    and   classification     of

inmates; Corizon Health, Inc., the health care provider at EDCF;

“Wade Williams”, Medical Director for Corizon Regional Medical

Director; “Harrod C. Gordon”, Corizon Regional Medical Director;

and   (fnu)    Bos,   a   KDOC     official    responsible   for   discipline,




                                        1
         Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 2 of 9




safekeeping and supervision of plaintiff.1            The court has included

the   position     descriptions    plaintiff    has    used    in   the   amended

complaint.       Plaintiff lists 19 counts in the amended complaint,

many of which seem duplicative.

        Generally, there are four subjects raised in the amended

complaint:       1) plaintiff’s rights to accommodations as a disabled

person; 2) problems with black mold in the showers at EDCF; 3)

inadequate medical care; and 4) plaintiff’s slip and fall incidents

in the shower.

II. Rights to accommodations for plaintiff’s disabilities

        Plaintiff alleges that he is deaf and blind and has difficulty

walking.      In Counts 1-9 and 17, plaintiff alleges the failure to

make accommodations for these disabilities has violated his rights

under    federal    statutes   (the    Americans      with    Disabilities   Act

(“ADA”), 42 U.S.C. §§ 12131-33, and the Rehabilitation Act, 29

U.S.C. § 794) and the Constitution.

        A.   ADA and Rehabilitation Act

        The court finds that plaintiff has stated a plausible claim

for a violation of the ADA and the Rehabilitation Act.2                      The

following case law, however, indicates that plaintiff’s claims

under    these    statutes   against    individual      defendants    in    their


1 The court believes the correct names are Gordon Harrod and William Wade instead
of “Wade L. Williams” and “Harrod C. Gordon”.
2 As mentioned in the first screening order, the ADA and the Rehabilitation Act

have the same standards for liability and are interpreted consistently. Doc.
No. 6, p. 13 n.4.

                                       2
        Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 3 of 9




individual capacities should be dismissed. See Diemond v. Michigan

Dept.   of   Corrections,     2020     WL   3481540   *8   (6/26/2020)(proper

defendant in case alleging claim under ADA and Rehabilitation Act

is the public entity or official acting in his official capacity,

not individual defendant in individual capacity); Hargrove v.

Carney,    2020    WL   1939696   *6   (E.D.Pa.   4/22/2020)(no     basis   for

bringing     ADA   claims   against     defendants    in    their   individual

capacities); Jardina v. Dept. of Pub. Safety & Corr. Servs., 2018

WL 6621518 *7 (D.Md. 12/18/2018)(may not bring individual capacity

action under Title II of ADA); Perros v. Cty. Nassau, 238 F.Supp.3d

395, 402 (E.D.N.Y. 2017)(“it is well-established that there is no

individual liability under the ADA or the Rehabilitation Act”);

Rix v. McClure, 2011 WL 166731 *8 (D.Kan. 1/19/2011)(doctor is not

a “public entity” and thus not liable under the ADA).               Similarly,

case law supports dismissing plaintiff’s ADA and Rehabilitation

Act claims against Corizon.        See Matthews v. Pennsylvania Dept. of

Corrections, 613 Fed.Appx. 163, 169 (3rd               Cir. 2015)(affirming

dismissal of similar claims against Corizon); Diemond, supra,

(dismissing claim against Corizon); Sosa v. Massachusetts Dept. of

Correction, 2019 WL 3557701 *3 (D.Mass. 8/2/2019)(same ruling

regarding private health provider to state prison); McIntosh v.

Corizon, 2018 WL 1456229 *8 (S.D.Ind. 3/23/2018)(same ruling as to

ADA and Rehabilitation Act claims against Corizon).



                                        3
       Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 4 of 9




     B. Constitutional claims

     Plaintiff’s constitutional claims under the Eighth Amendment

(alleging    cruel     and   unusual   punishment)     and       the       Fourteenth

Amendment (alleging a violation of due process and equal protection

rights) are subject to dismissal.

     The    Eighth      Amendment      prohibits      “cruel       and        unusual

punishments.”       It imposes a duty to provide “humane conditions of

confinement” and to ensure “that inmates receive adequate food,

clothing, shelter, and medical care, and . . . [that] ‘reasonable

measures [be taken] to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994)(quoting Hudson v.

Palmer, 468 U.S. 517, 526-27 (1984)).           Two requirements must be

met for an Eighth Amendment violation:         first, the act or omission

must be objectively considered a denial of “‘the minimal measure

of life’s necessities’”; and second, the action must be taken with

a deliberate indifference to an inmate’s health or safety.                     Id. at

834 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).                        In

general,    plaintiff    seeks   the   provision      of:    a    sign      language

interpreter,    a    teletypewriter    or   similar    device,         a   vibrating

watch, a magnifying glass, and devices for safer shower access.

Plaintiff does not allege facts, however, which demonstrate that

the denial of these devices or services is inhumane or deprives

plaintiff of the minimal measure of life’s necessities.



                                       4
       Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 5 of 9




     As the court stated in the first screening order (Doc. No. 6,

p. 12), the Due Process Clause protects against the deprivation of

liberty or property without due process of law, which is a flexible

concept   depending   upon    the   particular   situation.     Plaintiff

alleges in Count 3 that his due process rights have been violated

because he did not have a sign language interpreter during three

disciplinary hearings.       Plaintiff, however, does not allege that

he was deprived of a liberty or property interest as a result of

the disciplinary hearings.          Therefore, he has not alleged a

plausible due process violation.

     The court also addressed plaintiff’s equal protection claims

in the first screening order.            Doc. No. 6, p. 15.     The court

stated:

     An   equal   protection    claim  asserting   disability
     discrimination requires rational-basis review. Marks v.
     Colorado Dept. of Corrections, 958 F.3d 1001, 1012 (10th
     Cir. 2020). The decision of the prison authorities is
     presumed valid.    Id.  So, the court must approve the
     decision if the court “can imagine ‘any reasonably
     conceivable state of facts that could provide a rational
     basis for the classification.’” Id., quoting Teigen v.
     Renfrow, 511 F.3d 1072, 1083 (10th Cir. 2007).
     “Rational” actions suffice to meet the standard. Id.
     In a situation involving an alleged failure to
     accommodate an employee’s disability, the Tenth Circuit
     has noted that courts have suggested that the Equal
     Protection Clause does not apply. Ragsdell v. Regional
     Housing Alliance, 603 Fed.Appx. 653, 655 (10th Cir.
     2015)(citing Bd. of Trs. of Univ. of Ala. v. Garrett,
     531 U.S. 356, 367-68 (2001), Welsh v. Tulsa, 977 F.2d
     1415, 1420 (10th Cir. 1992) and Erickson v. Bd. of Govs.
     of State Colls. & Univs. for Ne. Ill. Univ., 207 F.3d
     945, 949 (7th Cir. 2000)).


                                     5
         Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 6 of 9




Plaintiff’s amended complaint makes conclusory claims of a denial

of equal protection, but fails to allege facts plausibly showing

the decisions to deny accommodations lacked a rational basis.

Therefore, the amended complaint fails to state a plausible equal

protection claim.

III. Black mold

        In Counts 10-12, 14, and 18, plaintiff alleges health problems

from black mold in the showers at EDCF.3           Plaintiff does not make

allegations showing that any defendant other than defendant Cline

was responsible for the shower conditions at EDCF.             Therefore, it

appears that that the complaint fails to state a claim regarding

black mold against a defendant other than defendant Cline.                  See

Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006)(direct

personal responsibility for claimed deprivation of constitutional

right must be established for § 1983 liability).

IV. Medical care

        In Counts 13, 17 and 19, plaintiff alleges inadequate medical

care.    In Count 13, plaintiff claims that a cream he was given for

skin treatment did not work and that he still has a debilitating

rash.    Doc. No. 7, ¶ 50.    He asserts that an additional examination

by a dermatologist and new treatment was denied by defendants Wade

and Harrod.     Id. at ¶ 51.      In Count 17, plaintiff makes general


3 The health problems include bloody noses, difficulty breathing, dizziness,
anxiety headaches, blurred vision, sinus problems, chest pain, asthmatic attack,
itchy skin, and respiratory infection.

                                       6
       Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 7 of 9




assertions about being denied information and chronic care, and

being denied drug treatment by a nurse for a rash and black mold

infection.    Id. at ¶¶ 74-75.   Finally, Count 19, which is labelled

a “medical malpractice claim” asserts that defendants Cline and

Corizon failed to notify plaintiff of a black mold infection and

failed to give treatment to cure the infection.

     The amended complaint fails to allege facts which describe

what a named defendant did to violate plaintiff’s Eighth Amendment

right to a minimal level of medical care or to violate a state law

duty against negligent care.     The closest plaintiff comes to doing

so, is a claim that Dr. Harrod and Dr. Wade denied additional

treatment for plaintiff.     But, plaintiff does not state when this

happened, exactly what treatment was denied, how it would have

helped plaintiff, what symptoms plaintiff was exhibiting to the

defendants, or what treatment and monitoring he was receiving.        He

also does not state when or if he was examined by Dr. Harrod or

Dr. Wade, or facts showing whether they were aware that their

actions subjected plaintiff to a substantial risk of physical harm.

Plaintiff does make reference to being seen by a nurse, and his

exhibits to the original complaint indicate that he was seen by

medical providers several times, received fungal cream and that a

determination was made that no additional treatment or referral

was needed.    See Doc. No. 1-1, pp. 117-128.



                                    7
         Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 8 of 9




        Plaintiff’s      allegations,         viewed     in    the   context       of   his

exhibits, are no improvement upon the allegations in the original

complaint which, as the court explained in the first screening

order     (Doc.    No.    6,    pp.     4-8),     fail    to    state     a       plausible

constitutional claim.           The allegations are also insufficient to

give    fair   notice     of    a     negligence       claim    against       a   specific

defendant.

V. Slip and fall

        In Counts 15-17, plaintiff alleges that he was injured after

falling    twice    in    the       shower.       His    injuries     were        allegedly

exacerbated by black mold in the shower. As explained in the first

screening order (Doc. No. 6, pp. 9-10), plaintiff’s allegations

that he slipped and fell twice in the shower fail to allege an

unconstitutional condition of confinement.

VI. Conclusion

        For the reasons stated herein, as regards plaintiff’s amended

complaint (Doc. No. 7), the court shall direct plaintiff to show

cause why the court should not dismiss all of plaintiff’s claims

except his claims under the ADA and Rehabilitation Act against

defendant Cline in his official capacity,4 and his § 1983 black

mold condition of confinement claims against defendant Cline in

his individual and official capacities.                        In the alternative,



4 It would be duplicative to sue any other state officer in his or her
official capacity under the ADA and the Rehabilitation Act.

                                              8
      Case 5:20-cv-03096-SAC Document 9 Filed 07/22/20 Page 9 of 9




plaintiff may file a second amended complaint.       A response to this

show cause order or a second amended complaint must be filed by

August 19, 2020.

     The court also finds that plaintiff’s motion for leave to

proceed in forma pauperis (Doc. No. 3) is moot.

     IT IS SO ORDERED.

     Dated this 22nd day of July, 2020, at Topeka, Kansas.



                         s/Sam A. Crow_____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   9
